Exhibit 10.4

 

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

 

This Agreement (the “Agreement”) is entered into as of the 24th day of November,
2014 by and between Synta Pharmaceuticals Corp., a Delaware corporation (the
“Company”), and Marc Schneebaum (the “Executive”).

 

WHEREAS Executive is employed by the Company, and because of such employment,
possesses detailed knowledge of the Company and its business and operations;

 

WHEREAS Executive’s continued service to the Company is very important to the
future success of the Company;

 

WHEREAS the Company desires to enter into this Agreement to provide Executive
with certain financial protection in the event that Executive’s employment
terminates under certain circumstances, and thereby to provide Executive with
incentives to remain with the Company; and

 

WHEREAS the Board of Directors of the Company (the “Board”) acting through the
Compensation Committee has determined that it is in the best interests of the
Company to enter into this Agreement.

 

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree as follows:

 

1.                                      Definitions.

 

(a)                                 Cause.  As used herein, “Cause” shall
include (and is not limited to):  (i) material misrepresentation with respect to
the Company or any affiliate, parent or subsidiary of the Company;
(ii) insubordination; (iii) substantial malfeasance or nonfeasance of duty;
(iv) unauthorized disclosure of confidential information; (v) Executive’s breach
of any material provision of any employment, consulting, advisory,
non-disclosure, invention assignment, non-competition, or similar agreement
between Executive and the Company; or (vi) conduct substantially prejudicial to
the business of the Company or any affiliate, parent or subsidiary of the
Company.  The Board shall have sole discretion to determine the existence of
“Cause,” and its determination will be conclusive on Executive and the Company;
provided that the Board may delegate its power to act under this paragraph
(a) to a committee of the Board in which case the determination of such
committee shall be conclusive.  “Cause” is not limited to events which have
occurred prior to the termination of Executive’s service, nor is it necessary
that the Board’s finding of “Cause” occur prior to such termination.  If the
Board determines, subsequent to Executive’s termination of service, that either
prior or subsequent to Executive’s termination Executive engaged in conduct
which would constitute “Cause,” then Executive shall have no right to any
benefit or compensation under this Agreement.

 

(b)                                 Change of Control.  As used herein, a
“Change of Control” shall mean the occurrence of any of the following events:

 

(i)                                           Ownership.  Any “Person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended) becomes the

 

1

--------------------------------------------------------------------------------


 

“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose any such voting securities held by
the Company, or any affiliate, parent or subsidiary of the Company, or by any
employee benefit plan of the Company) pursuant to a transaction or a series of
related transactions which the Board does not approve; or

 

(ii)                                        Merger/Sale of Assets.  (A) A merger
or consolidation of the Company whether or not approved by the Board, other than
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least fifty percent (50%)
of the total voting power represented by the voting securities of the Company or
such surviving entity or parent of such corporation, as the case may be,
outstanding immediately after such merger or consolidation; (B) or the
stockholders of the Company approve an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets; or

 

(iii)                                     Change in Board Composition.  A change
in the composition of the Board, as a result of which fewer than a majority of
the directors are Incumbent Directors.  “Incumbent Directors” shall mean
directors who either (A) are directors of the Company as of the date of this
Agreement, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Incumbent Directors, or by a
committee of the Board made up of at least a majority of the Incumbent
Directors, at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).

 

(c)                                  Good Reason.  As used herein, a “Good
Reason” shall mean:  (i) Executive, as a condition of remaining an employee of
the Company, is required to change the principal location where Executive
renders services to the Company to a location more than fifty (50) miles from
Executive’s then-current location of employment; (ii) there occurs a material
adverse change in Executive’s duties, authority, reporting structure (reporting
to CEO) or responsibilities which causes Executive’s position with the Company
to become of significantly less responsibility or authority than Executive’s
position is on the date hereof; or (iii) there occurs a material reduction in
Executive’s base salary from Executive’s base salary received on the date
hereof, provided that any notice of termination by Executive for Good Reason
shall be given by Executive within fifteen (15) business days of Executive’s
becoming aware of the occurrence of the facts giving rise to such Good Reason. 
For purposes of this Agreement, “Good Reason” shall be interpreted in a manner,
and limited to the extent necessary, so that it will not cause adverse tax
consequences for either party with respect to Section 409A of the Internal
Revenue Code of

 

2

--------------------------------------------------------------------------------


 

1986, as amended (“Code Section 409A”), and any successor statute, regulation
and guidance thereto.

 

(d)                                 Base Salary.  As used herein, “Base Salary”
shall mean Executive’s annual base salary, excluding reimbursements, bonuses,
benefits, and amounts attributable to stock options and other non-cash
compensation.

 

2.                                      Severance for Termination by the Company
Other than For Cause or by Executive for Good Reason.  In the event that
(i) Executive’s employment is terminated by action of the Company other than for
Cause, or (ii) Executive terminates Executive’s employment for Good Reason, then
Executive shall receive the following (subject to Executive’s execution of a
release of claims as described in Section 7):

 

(a)                                 Severance Payments.  Continuation of
payments in an amount equal to Executive’s then-current Base Salary for a six
(6) month period less all customary and required taxes and employment-related
deductions, in accordance with the Company’s normal payroll practices (provided
such payments will be made at least monthly.)

 

(b)                                 Equity Acceleration.  Acceleration of
vesting of any and all outstanding stock option awards that would have vested
during the period commencing on Executive’s date of termination through and
including the date that is six (6) months following Executive’s date of
termination.

 

(c)                                  COBRA Payments.  Upon completion of the
appropriate COBRA(1) forms, and subject to all the requirements of COBRA, the
Company shall continue Executive’s participation in the Company’s health and
dental insurance plans at the Company’s cost (except for Executive’s co-pay, if
any, which shall be deducted from Executive’s severance compensation) for the
six (6) months following Executive’s date of termination, to the same extent
that such insurance is provided to similarly situated Company executives,
provided that this benefit will cease and the Company will be under no
obligation to provide it if Executive has become eligible for coverage under
another employer’s group coverage, and Executive hereby agrees to notify the
Company promptly and in writing should that occur.  Notwithstanding the
foregoing, any Company subsidy for Executive’s COBRA premiums will cease upon
the earlier of (i) a determination the same is illegal under applicable laws, or
(ii) the date the same is determined, in good faith by the Company, to be
discriminatory under applicable Sections of the Code, the Patient Protection and
Affordable Care Act, and/or the Health Care and Education Reconciliation Act.

 

(d)                                 No Duplication.  In the event that Executive
is eligible for the severance payments and benefits under Section 3 below,
Executive shall not be eligible for and shall not receive any of the severance
payments and benefits as provided in this Section 2.

 

3.                                      Change of Control Severance.  In the
event that a Change of Control occurs and within a period of one (1) year
following the Change of Control, either:  (i) Executive’s employment is
terminated other than for Cause, or (ii) Executive terminates Executive’s
employment for Good

 

--------------------------------------------------------------------------------

(1)                                 “COBRA” is the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.

 

3

--------------------------------------------------------------------------------


 

Reason, then Executive shall receive the following (subject to Executive’s
execution of a release of claims, as described in Section 7):

 

(a)                                 Lump Sum Severance Payment.  On the sixtieth
(60th) day following Executive’s termination, payment of an amount equal to
twelve (12) months of Executive’s then-current Base Salary less all customary
and required taxes and employment-related deductions.

 

(b)                                 Separation Bonus.  On the sixtieth (60th)
day following Executive’s termination, payment of a separation bonus in an
amount equal to the target annual bonus to which Executive may have been
entitled for the year in which Executive is terminated, prorated for the portion
of the year in which Executive was employed.

 

(c)                                  Equity Acceleration.  Full acceleration as
of the date of termination of vesting of any and all equity awards outstanding
immediately prior to termination.

 

(d)                                 COBRA Payments.  Upon completion of the
appropriate COBRA forms, and subject to all the requirements of COBRA, the
Company shall continue Executive’s participation in the Company’s health and
dental insurance plans at the Company’s cost (except for Executive’s co-pay, if
any, which shall be deducted from Executive’s severance compensation) for the
twelve (12) months following Executive’s date of termination, to the same extent
that such insurance is provided to similarly situated Company executives,
provided that this benefit will cease and the Company will be under no
obligation to provide it if Executive has become eligible for coverage under
another employer’s group coverage, and Executive hereby agrees to notify the
Company promptly and in writing should that occur.  Notwithstanding the
foregoing, any Company subsidy for Executive’s COBRA premiums will cease upon
the earlier of (i) a determination the same is illegal under applicable laws, or
(ii) the date the same is determined, in good faith by the Company, to be
discriminatory under applicable Sections of the Code, the Patient Protection and
Affordable Care Act, and/or the Health Care and Education Reconciliation Act.

 

(e)                                  No Duplication.  In the event that
Executive is eligible for the severance payments and benefits under Section 2
above, Executive shall not be eligible for and shall not receive any of the
severance payments and benefits as provided in this Section 3.

 

4.                                      No Severance.  In the event that
Executive’s employment is terminated for any reason other than those outlined in
Sections 2 or 3, then Executive shall have no right to any of the severance
payments and benefits provided under this Agreement.

 

5.                                      Distribution Limitation.  If any payment
or benefit Executive would receive under this Agreement, when combined with any
other payment or benefit Executive receives pursuant to a Change of Control (for
purposes of this section, a “Payment”) would:  (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”); and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be either:  (x) the full amount of such Payment; or (y) such
lesser amount (with cash payments being reduced before stock option
compensation) as would result in no portion of the Payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state

 

4

--------------------------------------------------------------------------------


 

and local employments taxes, income taxes, and the Excise Tax, results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

 

6.                                      Section 409A.  Notwithstanding any other
provision with respect to the timing of payments under Sections 2 or 3:

 

(a)                                 Notwithstanding any other provision with
respect to the timing of payments under Sections 2 or 3, if, at the time of
Executive’s termination, Executive is deemed to be a “specified employee” of the
Company (within the meaning of Code Section 409A(a)(2)(B)(i) and any successor
statute, regulation and guidance thereto (“Code Section 409A”)), then limited
only to the extent necessary to comply with the requirements of Code
Section 409A, any payments to which Executive may become entitled under Sections
2 or 3 which are subject to Code Section 409A (and not otherwise exempt from its
application) will be withheld until the first (1st) business day of the seventh
(7th) month following the termination of Executive’s employment, at which time
Executive shall be paid an aggregate amount equal to the accumulated, but
unpaid, payments otherwise due to Executive under the terms of Sections 2 or 3.

 

(b)                                 If any payments to which Executive may
become entitled under Sections 2 or 3 constitute “non-qualified deferred
compensation” subject to Code Section 409A(a)(2)(B)(i) and any successor
statute, regulation and guidance thereto, then any termination of Executive’s
employment triggering payment of benefits under Section 4 must constitute a
“separation from service” under Code Section 409A(a)(2)(A)(i) and Treas. Reg.
§1.409A-1(h) before distribution of such benefits can commence.  To the extent
that the termination of Executive’s employment does not constitute a separation
of service under Code Section 409A(a)(2)(A)(i) and Treas. Reg. §1.409A-1(h) (as
the result of further services that are reasonably anticipated to be provided by
Executive to Company at the time Executive’s employment terminates), any such
payments that constitute non-qualified deferred compensation under Code
Section 409A shall be delayed until after the date of a subsequent event
constituting a separation of service under Code Section 409A(a)(2)(A)(i) and
Treas. Reg. §1.409A-1(h).  For purposes of clarification, this Section shall not
cause any forfeiture of benefits on Executive’s part, but shall only act as a
delay until such time as a “separation from service” occurs.

 

7.                                      Release of Claims.  The Company shall
not be obligated to pay Executive any of the compensation set forth in Sections
2 and 3 unless and until Executive has executed a timely full and general
release of all claims against the Company and any affiliate, parent or
subsidiary, and its and their officers, directors, employees, and agents, in a
form satisfactory to the Company.  The Company shall provide such release of
claims to Executive within five (5) days following any qualifying separation
from service, and such release must be effective and irrevocable before the
sixtieth (60th) day following the effective date of Executive’s termination of
employment (the “Review Period”).  If Executive executes and does not revoke
such agreement within the Review Period, then the compensation set forth in
Section 2 or 3, as applicable, shall be paid or shall commence, as applicable,
on the sixtieth (60) day following your termination of employment.

 

8.                                      No Impact on Employment Status.  This
Agreement is not intended to confer, and shall not be interpreted as conferring,
any additional employment rights on Executive, and has no

 

5

--------------------------------------------------------------------------------


 

impact on either party’s right to terminate Executive’s employment under
contract or applicable law.

 

9.                                      Enforceability; Reduction.  If any
provision of this Agreement shall be deemed invalid or unenforceable as written,
this Agreement shall be construed, to the greatest extent possible, or modified,
to the extent allowable by law, in a manner which shall render it valid and
enforceable and any limitation on the scope or duration of any provision
necessary to make it valid and enforceable shall be deemed to be a part
thereof.  No invalidity or unenforceability of any provision contained herein
shall affect any other portion of this Agreement.

 

10.                               Notices.

 

(a)                                 All notices, requests, consents and other
communications hereunder shall be in writing, shall be addressed to the
receiving party’s address set forth below or to such other address as a party
may designate by notice hereunder, and shall be either (i) delivered by hand,
(ii) made by telex, telecopy or facsimile transmission, (iii) sent by overnight
courier, or (iv) sent by registered or certified mail, return receipt requested,
postage prepaid.

 

If to the Company:

 

President and Chief Executive Officer

Synta Pharmaceuticals Corp.

45 Hartwell Avenue Lexington, MA 02421

 

With a copy to:

 

General Counsel

Synta Pharmaceuticals Corp.

45 Hartwell Avenue Lexington, MA 02421

 

If to Executive:

 

Marc Schneebaum

4601B Coastal Highway #704

Ocean City, MD 21842

 

(b)                                 All notices, requests, consents and other
communications hereunder shall be deemed to have been given either (i) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (ii) if made by telex, telecopy or facsimile
transmission, at the time that receipt thereof has been acknowledged by
electronic confirmation or otherwise, (iii) if sent by overnight courier, on the
next business day following the day such notice is delivered to the courier
service, or (iv) if sent by registered or certified mail, on the fifth (5th)
business day following the day such mailing is made.

 

11.                               Entire Agreement / No Duplication of
Compensation or Benefits.  This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof including, but not limited to, any offer
letter or employment

 

6

--------------------------------------------------------------------------------


 

agreement previously entered into between the Executive and the Company.  No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement shall affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement.  The
terms of Sections 2 and 3 above shall replace any agreement, policy or practice
which otherwise would obligate the Company to provide any severance compensation
and/or benefits to Executive, provided that this provision shall not be
construed to otherwise limit Executive’s rights to payments or benefits provided
under any pension plan (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended), deferred compensation, stock, stock
option or similar plan sponsored by the Company.

 

12.                               Modifications and Amendments.  The terms and
provisions of this Agreement may be modified or amended only by written
agreement executed by all parties hereto.  Any such amendment shall comply with
the requirements of Code Section 409A, if applicable.

 

13.                               Waivers and Consents.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

14.                               Assignment.  The rights and obligations under
this Agreement may be assigned by the Company.

 

15.                               Benefit.  All statements, representations,
warranties, covenants and agreements in this Agreement shall be binding on the
parties hereto and shall inure to the benefit of the respective successors and
permitted assigns of each party hereto.  Nothing in this Agreement shall be
construed to create any rights or obligations except among the parties hereto,
and no person or entity shall be regarded as a third-party beneficiary of this
Agreement.

 

16.                               Arbitration.  Any controversy, dispute or
claim arising out of or in connection with this Agreement will be settled by
final and binding arbitration to be conducted in Boston, Massachusetts pursuant
to the national rules for the resolution of employment disputes of the American
Arbitration Association then in effect.  The decision or award in any such
arbitration will be final and binding upon the parties, and judgment upon such
decision or award may be entered in any court of competent jurisdiction, or
application may be made to any such court for judicial acceptance of such
decision or award and an order of enforcement.  In the event that any procedural
matter is not covered by the aforesaid rules, the procedural law of
Massachusetts will govern.  Any disagreement as to whether a particular dispute
is arbitrable under this Agreement shall itself be subject to arbitration in
accordance with the procedures set forth herein.  Notwithstanding the foregoing,
any right or obligation arising out of or concerning any separate contract or
agreement between the parties (including but not limited to any employee,
non-competition, non-solicitation, non-disclosure and invention agreement) shall
be decided in accordance with the dispute resolution mechanism provided for by
such contract or agreement.

 

7

--------------------------------------------------------------------------------


 

17.                               Governing Law / Jurisdiction / Service of
Process.  This Agreement and the rights and obligations of the parties hereunder
shall be construed in accordance with and governed by the law of the
Commonwealth of Massachusetts, without giving effect to the conflict of law
principles thereof.  Any legal action or proceeding with respect to this
Agreement that is not subject to arbitration pursuant to Section 16 will be
brought in the courts of the Commonwealth of Massachusetts in Middlesex County
or of the United States of America for the District of Massachusetts, sitting in
Boston.  By execution and delivery of this Agreement, each of the parties hereto
accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.  Each of
the parties hereto irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the party at its address set
forth in Section 10.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

By:

/s/ Anne Whitaker

 

Anne Whitaker

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Marc Schneebaum

 

Marc Schneebaum

 

Senior Vice President and Chief Financial Officer

 

9

--------------------------------------------------------------------------------